DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/959177 filed on 6/30/2020.  Claims 1-21 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thrun et al. Stanley: The Robot that Won the DARPA Grand Challenge1 (“Thrun”).

As to claim 1, Thrun discloses an automation system, comprising: 
laser interfaces, laser mapper, vision mapper, radar mapper…); 
a communication network coupled to the sensor pod, wherein the local processing complex is configured to transmit object data identifying the objects over the communication network (see at least Fig 5, related text; as currently claimed, the communication channels between the sensor interface to the perception, and perception to the planning and control are equivalent to the claimed communication network); and 
an automation controller coupled to the at least one sensor pod communication network, wherein the automation controller is coupled to receive the object data from the at least one sensor pod over the communication network, wherein the object data describes the objects in the field of view, and wherein the automation controller is configured to process the object data to determine a navigation path for a vehicle controlled by the automation system (see at least Fig 5, path planner; pg 667; they key module is the path planner, which sets the trajectory of the vehicle in steering and velocity space…).

As to claim 2, Thrun discloses wherein the at least one sensor comprises a plurality of sensors, wherein the plurality of sensors implement different modalities (see at least Fig 5; laser interface, camera interface, radar interface…).

As to claim 3, Thrun discloses further comprising at least one additional sensor pod coupled to the automation controller, wherein the field of view of the at least one additional sensor pod overlaps Figure 7(b) shows an example of the point clouds acquired by the different sensors…). 

As to claim 4, Thrun discloses wherein the at least one additional sensor pod is configured to capture a data frame from at least one additional sensor in the at least one additional sensor pod and to transmit corresponding object data at a first time that is different from a second time at which the at least one sensor pod captures a data frame and transmits object data, wherein the second time is a predetermined offset from the first time (see at least pg 668-pg669; The coordinates of such 3D points are denoted (X, Y, Z); where k is the time index at which the point was acquired, and I is the index of the laser beam.).

As to claim 5, Thrun discloses wherein the at least one sensor comprises a plurality of sensors, wherein the local processing complex implements at least two different processing algorithms for subsets of the plurality of sensors (see at least Fig 5, related text; laser interface, camera interface, radar interface…laser mapper, vision mapper, radar mapper).

As to claim 6, Thrun discloses wherein the processing complex includes a plurality of processors, and wherein different subsets of data frames from the at least one sensor are processed on different ones of the plurality of processors (see at least Fig 5; pg 662; outfitted with a six processor computing platform…). 

As to claim 7, wherein the at least one sensor pod comprises a plurality of sensor pods, and wherein data frames from each of the plurality of sensor pods are processed on two or more of a plurality of processors in the automation controller (see at least Fig 5; pg 662; outfitted with a six processor computing platform…). The office additionally contends that processor distribution, generically, is old and well understood for a person of ordinary skill in the art, arguendo.

As to claim 10, Thrun discloses wherein the at least one sensor pod comprises a plurality of sensor pods, wherein a first field of view of a first sensor pod of the plurality of sensor pods overlaps with a second field of view of a second sensor pod of the plurality of sensor pods, and wherein the first sensor pod is configured to transmit a first data frame of the first field of view at a first time and the second sensor pod is configured to transmit a second data frame of the second field of view at a second time that is offset from the first time; and the automation controller is configured to compare objects in the overlapping portion of the first field of view and the second field of view responsive to the first data frame and the second data frame (see at least pg 668-pg669; The coordinates of such 3D points are denoted (X, Y, Z); where k is the time index at which the point was acquired, and I is the index of the laser beam.).

As to claim 11, Thrun discloses wherein the automation controller is configured to apply motion estimation to at least one of the first data frame and the second data frame prior to comparing objects in the first field of view and the second field of view (see at least Fig 7, related text).

As to claim 12, Thrun discloses wherein the motion estimation is based on the offset (see at least Fig 7, related text).

As to claim 14, Thrun discloses a method, comprising: 
sensing data in a field of view in at least one sensor in at least one sensor pod, wherein the at least one sensor pod comprises a processing complex; processing the sensed data from the at least one laser interfaces, laser mapper, vision mapper, radar mapper…); 
transmitting object data identifying the objects from the local processing complex over a communication network to an automation controller, wherein the object data describes the objects in the field of view and receiving the object data from the at least one sensor pod in  the automation controller over the communication network (see at least Fig 5, related text; as currently claimed, the communication channels between the sensor interface to the perception, and perception to the planning and control are equivalent to the claimed communication network); and, 
processing the object data in the automation controller to determine a navigation path for a vehicle controlled by the automation controller (see at least Fig 5, path planner; pg 667; they key module is the path planner, which sets the trajectory of the vehicle in steering and velocity space…).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 15-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thrun in view of Oder et al. US 2018/0067489 (“Oder”).

As to claim 8, Thrun discloses wherein the at least one sensor pod comprises a plurality of sensor pods, wherein a first field of view of a first sensor pod of the plurality of sensor pods overlaps with a second field of view of a second sensor pod of the plurality of sensor pods (see at least Fig 7(b)). However, Thrun fails to explicitly disclose the automation controller is configured to compare objects in the overlapping portion of the fields of view from the first sensor pod and the second sensor pod to confirm the objects.
However, Oder teaches the automation controller is configured to compare objects in the overlapping portion of the fields of view from the first sensor pod and the second sensor pod to confirm the objects (see at least ¶6; Because some of the sensors can have at least partially overlapping fields of view, the advanced driver assistance systems or the autonomous driving systems can integrate the object lists in an attempt to confirm that an object detected by one sensor was also detected by another sensor). 
Thus, Thrun discloses a system and method for controlling an autonomous vehicle with multiple sensor pods and Oder teaches confirming obstacle detection in overlapping fields of view of the sensors. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Thrun with the overlapping sensor confirmation taught by Oder, because it would allow the system to cross-reference sensed obstacles in multiple sensor arrangements and increase the confidence of the sensed obstacles before proceeding with determining autonomous movements for the vehicle. 

claim 15, Thrun discloses wherein the at least one sensor pod comprises a plurality of sensor pods, wherein a first field of view of a first sensor pod of the plurality of sensor pods overlaps with a second field of view of a second sensor pod of the plurality of sensor pods (see at least Fig 7(b)). However, Thrun fails to explicitly disclose comparing objects in the overlapping portion of the fields of view from the first sensor pod and the second sensor pod to confirm the objects in the automation controller.
However, Oder teaches comparing objects in the overlapping portion of the fields of view from the first sensor pod and the second sensor pod to confirm the objects in the automation controller (see at least ¶6; Because some of the sensors can have at least partially overlapping fields of view, the advanced driver assistance systems or the autonomous driving systems can integrate the object lists in an attempt to confirm that an object detected by one sensor was also detected by another sensor). 
Thus, Thrun discloses a system and method for controlling an autonomous vehicle with multiple sensor pods and Oder teaches confirming obstacle detection in overlapping fields of view of the sensors. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Thrun with the overlapping sensor confirmation taught by Oder, because it would allow the system to cross-reference sensed obstacles in multiple sensor arrangements and increase the confidence of the sensed obstacles before proceeding with determining autonomous movements for the vehicle. 

As to claim 16, Thrun discloses an automation system, comprising: 
a plurality of sensor pods, wherein a first field of view of a first sensor pod of the plurality of sensor pods overlaps with a second field of view of a second sensor pod of the plurality of sensor pods (see at least Fig 7(a) and 7(b); related text on pg 669; Figure 7(b) shows an example of the point clouds acquired by the different sensors…); and 

Thrun fails to explicitly disclose wherein the automation controller is configured to compare objects in the overlapping portion of the fields of view from the first sensor pod and the second sensor pod to confirm the objects.
However, Oder teaches wherein the automation controller is configured to compare objects in the overlapping portion of the fields of view from the first sensor pod and the second sensor pod to confirm the objects (see at least ¶6; Because some of the sensors can have at least partially overlapping fields of view, the advanced driver assistance systems or the autonomous driving systems can integrate the object lists in an attempt to confirm that an object detected by one sensor was also detected by another sensor). 
Thus, Thrun discloses a system and method for controlling an autonomous vehicle with multiple sensor pods and Oder teaches confirming obstacle detection in overlapping fields of view of the sensors. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Thrun with the overlapping sensor confirmation taught by Oder, because it would allow the system to cross-reference sensed obstacles in multiple sensor arrangements and increase the confidence of the sensed obstacles before proceeding with determining autonomous movements for the vehicle. 

As to claim 18, Thrun discloses an automation system, comprising: 
a plurality of sensor pods, wherein a first field of view of a first sensor pod of the plurality of sensor pods overlaps with a second field of view of a second sensor pod of the plurality of sensor pods, and wherein the first sensor pod is configured to transmit a first data frame of the first field of view at a first time and the second sensor pod is configured to transmit a second data frame of the second field of view at a second time that is offset from the first time (see at least Fig 7(a) and 7(b); related text on pg 669; Figure 7(b) shows an example of the point clouds acquired by the different sensors…); and 
an automation controller coupled to the plurality of sensor pods (see at least Fig 5).
Thrun fails to explicitly disclose wherein the automation controller is configured to compare objects in the overlapping portion of the fields of view from the first sensor pod and the second sensor pod to confirm the objects.
However, Oder teaches wherein the automation controller is configured to compare objects in the overlapping portion of the fields of view from the first sensor pod and the second sensor pod to confirm the objects (see at least ¶6; Because some of the sensors can have at least partially overlapping fields of view, the advanced driver assistance systems or the autonomous driving systems can integrate the object lists in an attempt to confirm that an object detected by one sensor was also detected by another sensor). 
Thus, Thrun discloses a system and method for controlling an autonomous vehicle with multiple sensor pods and Oder teaches confirming obstacle detection in overlapping fields of view of the sensors. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Thrun with the overlapping sensor confirmation taught by Oder, because it would allow the system to cross-reference sensed obstacles in multiple sensor arrangements and increase the confidence of the sensed obstacles before proceeding with determining autonomous movements for the vehicle. 

As to claim 19, Thrun discloses wherein the automation controller is configured to apply motion estimation to at least one of the first data frame and the second data frame prior to comparing objects in the first field of view and the second field of view (see at least Fig 7, related text).

As to claim 20, Thrun discloses wherein the motion estimation is based on the offset. (see at least Fig 7, related text).

Claims 9, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thrun In view of Oder as applied to claim 8 above, and further in view of Zeng et al. US 2012/0221168 (“Zeng”).

As to claim 9, Thrun fails to explicitly disclose wherein the automation controller is configured to continue operation with the second sensor pod 6covering the overlapping portion responsive to a failure of the first sensor pod. However, Zeng teaches wherein the automation controller is configured to continue operation with the second sensor pod 6covering the overlapping portion responsive to a failure of the first sensor pod (see at least ¶15; utilize sensors already deployed within a vehicle to estimate lane information so that the vehicle can operate…if the vehicle’s primary lane sensing device is obstructed or otherwise fails…). 


As to claim 17, Thrun fails to explicitly disclose wherein the automation controller is configured to continue operation with the second sensor pod covering the overlapping portion responsive to a failure of the first sensor pod. However, Zeng teaches wherein the automation controller is configured to continue operation with the second sensor pod covering the overlapping portion responsive to a failure of the first sensor pod (see at least ¶15; utilize sensors already deployed within a vehicle to estimate lane information so that the vehicle can operate…if the vehicle’s primary lane sensing device is obstructed or otherwise fails…). 
Thus, Thrun discloses a system and method for controlling an autonomous vehicle with multiple sensor pods and Zeng teaches a redundant sensor system to operate the vehicle using a secondary sensor if a first sensor fails. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Thrun, with the redundant sensors of Zeng, because one of ordinary skill in the art would readily recognize the need for backup systems in the event that primary sensors/systems in an unmanned vehicle fail or operate improperly. 

As to claim 21, Thrun fails to explicitly disclose wherein in the event of failure of the first sensor pod, the automation controller is configured to continue operation using the second sensor pod. However, Zeng teaches wherein in the event of failure of the first sensor pod, the automation controller is configured to continue operation using the second sensor pod (see at least ¶15; utilize sensors already deployed within a vehicle to estimate lane information so that the vehicle can operate…if the vehicle’s primary lane sensing device is obstructed or otherwise fails…). 
Thus, Thrun discloses a system and method for controlling an autonomous vehicle with multiple sensor pods and Zeng teaches a redundant sensor system to operate the vehicle using a secondary sensor if a first sensor fails. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Thrun, with the redundant sensors of Zeng, because one of ordinary skill in the art would readily recognize the need for backup systems in the event that primary sensors/systems in an unmanned vehicle fail or operate improperly. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thrun in view of Zeng.
As to claim 13, Thrun fails to explicitly disclose wherein in the event of failure of the first sensor pod, the automation controller is configured to continue operation using the second sensor pod. However, Zeng teaches wherein in the event of failure of the first sensor pod, the automation controller is configured to continue operation using the second sensor pod (see at least ¶15; utilize sensors already deployed within a vehicle to estimate lane information so that the vehicle can operate…if the vehicle’s primary lane sensing device is obstructed or otherwise fails…). 
Thus, Thrun discloses a system and method for controlling an autonomous vehicle with multiple sensor pods and Zeng teaches a redundant sensor system to operate the vehicle using a secondary sensor if a first sensor fails. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Thrun, with the redundant sensors of Zeng, because one of ordinary skill in the art would readily recognize the need for backup systems in the event that primary sensors/systems in an unmanned vehicle fail or operate improperly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/               Primary Examiner, Art Unit 3668                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Copy of reference has been provided on record by applicant on 6/30/2020